Hill, J.
A suit pending in the superior court was dismissed, as shown by an entry on the docket. Subsequently to the dismissal a motion to reinstate the ease was made by the plaintiff. The defendant made a motion to dismiss this motion to reinstate, and the latter motion was sustained. Neither, in the motion to reinstate the case nor in the motion to dismiss that motion was the character of the case originally dismissed stated or indicated. To the ruling dismissing the motion to reinstate the plaintiff excepted. The bill of exceptions contains merely the recital of the facts here given in substance, and includes no statement of the nature of the original ease dismissed. *774Held, that there is nothing to show that the record in the original case was a part of the record before the court passing upon the motion to dismiss the motion to reinstate; and consequently there is nothing before this court, or in any record for which this court could send, from which it could be ascertained whether this court or the Court of Appeals has jurisdiction of the writ of error. It was the duty of the plaintiff in error to show jurisdiction by the record; and he having failed to do so, the writ of error will be
No. 2073.
December 18, 1920.
Motion to reinstate. Before Judge Mathews. Bibb superior court. April 18, 1920.
II. F. Sirohecker, for plaintiff.
Hall, Grice c& Bloch, for defendants.

Dismissed.


All the Justices concur, except George, J., dissenting.